Citation Nr: 0402756	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-05 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 and from April 1945 to February 1946.  He died in 
October 1997.  The appellant seeks to establish that she is 
his surviving spouse for purposes of VA death benefits.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 administrative decision by the VA 
Regional Office (RO) in Manila.  


FINDINGS OF FACT

1.  The appellant and the veteran lived together from May 
1967 until he died in October 1997.

2.  They were married in a legal ceremony in January 1997, 
less than one year prior to the veteran's death; they did not 
have a child together.

3.  Common-law marriage is not recognized as valid in the 
Philippines.

4.  The appellant had knowledge that common-law marriage is 
not recognized in the Philippines, and was not in a "deemed 
valid" marriage with the veteran prior to January 1997.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 C.F.R. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  While it is not entirely clear 
whether the VCAA applies where, as here, the matter in 
question is whether the appellant is properly a claimant, and 
interpretation of law is controlling (see Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), VA has nevertheless 
essentially complied with any applicable substantive mandates 
of the VCAA.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  Although a specific VCAA letter was not issued, 
the appellant was provided a copy of the RO administrative 
decision in July 2001 explaining why her claim was denied.  
She has been provided the opportunity to supplement the 
record throughout the interim since she filed her clam.  She 
submitted additional documents and arguments since the July 
2001 notice, and all have been accepted for the record.  By a 
statement of the case (SOC) in January 2003 she was advised 
of the controlling law and regulations, and of what the 
evidence showed.  A July 2003 supplemental SOC addressed 
additional evidence she submitted.  In short, she has been 
provided all essential notice. 

Regarding the "duty to assist," all identified records have 
been sought (and obtained if existing).  The RO sought to 
assist the appellant by attempting to verify her claimed 
marriage to the veteran.  The RO arranged for two field 
examinations, researched records, and interviewed the 
appellant, asking detailed questions.  The record appears 
complete.  The appellant has not identified any pertinent 
records which remain outstanding.  VA's notification and 
assistance duties are met.  All of VA's due process, notice, 
and assistance duties, including any mandated by the VCAA, 
appear met.  Under these circumstances (where nothing further 
that would supplement the record remains outstanding and 
interpretation of the law will be controlling), remanding the 
case merely for correction of any technical notice deficiency 
would serve no useful purpose, but would cause needless delay 
and cost.  The appellant is not prejudiced by the Board's 
proceeding with appellate review.  See Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Factual Background

A certificate of death, from the City of Makati, reveals that 
the veteran's then wife, A.D.C.C., died on May [redacted], 
1966.  The veteran was listed as the informant, and as 
"[h]usband."  

In January 1997, the appellant and the veteran were 
ceremonially married by a judge in accordance with Article 34 
of the New Family Code of the Philippines.  The record 
contains a certified copy of the marriage certificate.  The 
marriage certificate lists the veteran's marital status as 
"widower" and the appellant's marital status as "widow" 
prior to the marriage.

A certified death certificate shows that the veteran died on 
October [redacted], 1997.  The appellant was listed as 
informant.  Her relationship to the deceased was reported to 
be "wife."  

In January 1998 the appellant initially sought VA death 
benefits.  She also submitted a VA Form 21-534 in June 1998 
and April 1999.

In August 1999 the RO informed the appellant that her claim 
for VA death benefits as the surviving spouse of the veteran, 
was denied because she was not married to the veteran for at 
least one year [prior to his death] and because no child was 
born of the marriage.
In September 1999 the appellant submitted a certificate of 
live birth, showing that [redacted] was born on April 
[redacted], 1976.  The veteran was listed as the father and 
the appellant as the mother.  A cover letter sent with this 
document to the RO from the appellant noted that the child 
was adopted.  The letter also noted that she and the veteran 
had been living together for 30 years since 1967 until the 
time of the veteran's death.  She added that they only 
decided to become "married legally" in January 1997.

In October 1999 the RO informed the appellant that under VA 
law, an adopted child was not considered a child born of the 
marriage nor a child born before the marriage.  The RO also 
indicated that since the appellant and the veteran had lived 
together for a long time before their January 1997 marriage 
an effort would be made to determine whether her marriage to 
the veteran may be deemed valid by VA.  The appellant was 
asked to respond to several questions.  Later that month she 
responded, indicating that she met the veteran in 1967, and 
that he was then living in Makati City and informed her that 
he was a widower.  To the question of "Were you aware that 
at the time you began living with the veteran as husband and 
wife that such a relationship did not establish a legal 
marriage under Philippine law?," the appellant answered 
"Yes, I'm aware that my relationship to the veteran is not 
legal because we are not married under Philippine law."  In 
response to the question "Are you aware that common-law 
marriages are not recognized in the Philippines" the 
appellant answered "Yes, common-law marriages are not 
recognized here in the Philippines."  The appellant also 
indicated that the desires of the veteran's children [from a 
prior marriage] for their father not to re-marry again 
constituted an "obstacle" that prevented them from entering 
into a legal marriage.  She added that the primary reason it 
took more than 30 years of cohabitation before they married 
in January 1997 was because it took that long for the 
veteran's children approve to their marriage.  She also noted 
that she and the veteran lived in Pasig City for 30 years, 
from the time they began to live together until he died.

A report of a field examination in August 2000 reveals that 
the appellant indicated that she was not legally married to 
her first husband [[redacted]] and that she had twin 
daughters by him in 1957.  She added that she separated from 
him when the twins were 7 years old.  She lived with the 
veteran in a husband and wife relationship about 30 years 
before they got married.  The veteran had had three children 
by his first wife.  She did not have a child with the 
veteran, but they had adopted a child.  The adoption did not 
pass court proceedings, but she and the veteran just 
registered the child as their own child.  It was also noted 
that her daughter [[redacted]] was assisting her in her 
claim.  The field examination also included interviews with 
several other individuals.  Most attested they were aware the 
appellant and the veteran lived as husband and wife.  

A supplemental field examination report dated in June 2001 
reveals that the appellant indicated is a May 2001 deposition 
that she was not legally married to [redacted].  She began 
living with the veteran as "husband and wife" in May 1967.  
In response to the question of "Were you aware of any 
impediment why you did not get married earlier?" the 
appellant answered "None, except his children who objected 
to the marriage."  She added that she made a mistake by 
indicating that she was a widow on her marriage certificate.  
She also mentioned that the veteran had had two children.  
The also notes that only two marriage contracts were found 
under the appellant's maiden name.  A photocopy of a Marriage 
Contract has been associated with the record showing that the 
appellant was not a party to a marriage involving A.A.  The 
appellant also submitted a photocopy of a death certificate 
showing that [redacted] [her first husband] died in May 
2001.

A Joint Affidavit was received by the RO in March 2003.  Two 
people who claimed to be close relatives of the late [redacted]
[redacted] asserted that the appellant and [redacted] lived 
together as husband and wife, without the benefit of marriage 
from 1956 to 1964.  It was also mentioned that they had had 
two children together.  Other information provided is already 
of record.  

Laws and Regulations

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse.  38 U.S.C.A. 
§§ 1310, 1541.

The term "surviving spouse" means a person who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  
A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  For VA death benefits entitlement purposes, the 
veteran must have been married to the appellant for over one 
year or for any period of time if a child was born of the 
marriage.  (There are also alternative qualifications for 
death compensation and DIC - none here applicable.)  38 
C.F.R. § 3.54.  

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

In addition, where an attempted marriage (common-law) is 
invalid by reason of legal impediment, VA regulations allow 
for certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.  Basically, 
such an attempted marriage will be "deemed valid" if: (a) 
the attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c). 

The term "legal impediment" was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in 
cases such as here, the appellant must be given an 
opportunity to submit a signed statement pursuant to 38 
C.F.R. § 3.205(c), indicating that she had no knowledge of an 
impediment to the marriage.  The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

Analysis

Applying the facts in this case to the criteria cited above, 
the Board concludes that the appellant is not entitled to 
recognition as the surviving spouse of the veteran.

As a preliminary matter, it is neither shown, nor even 
alleged that the appellant and the veteran were ceremonially 
married to each other for over one year or that they had a 
child born of the union.  See 38 C.F.R. § 3.54.  

What the record in fact shows is that the appellant and the 
veteran cohabited apparently in excess of 30 years and, 
although neither had a legal impediment to marrying (i.e., an 
existing marriage) throughout that time, did not decide to 
marry until less than a year prior to the veteran's death.  
The circumstances presented also do reflect a "deemed 
valid" marriage.  See 38 C.F.R. § 3.52.  Philippine law does 
not recognizes common-law marriages.  While a marriage may 
nevertheless be deemed valid if the person claiming surviving 
spouse status was unaware of such legal impediment (See 
Colon, supra), the appellant here has specifically 
acknowledged that she was aware of the fact that the 
Philippines does not recognize common-law marriages.  See VA 
Form 21-4138 (JF), received in October 1999.  

In summary, the appellant and the veteran were not married at 
least a year prior to his death, did not have a child 
together, and were not in a "deemed valid" marriage 
relationship.  Under the statute and regulations above, the 
appellant may not be recognized as the surviving spouse of 
the veteran for VA death benefit purposes.  


ORDER

The appeal to establish recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



